Citation Nr: 1537984	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for migraine headaches.
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957 and July 1957 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's notice of disagreement and in subsequent correspondence he challenges the adequacy and timeliness of the most recent VA examination, which occurred in August 2012, and infers a worsening of his headache symptoms.  As such, the Board finds a new examination is warranted.  Additionally, the Veteran's most recent VA treatment records are dated December 2012.  Any records generated since that time should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his migraine symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since December 2012 that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his migraine headaches.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and any necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his headaches on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

